EXHIBIT 10.61


UNIT PURCHASE OPTION GRANT NOTICE


Capitalized terms not specifically defined in this Unit Purchase Option Grant
Notice (the "Grant Notice") have the meanings given to them in the American
Midstream GP, LLC Long-Term Incentive Plan (as amended and restated from time to
time, the "Plan") of American Midstream GP, LLC (the "Company"), the general
partner of American Midstream Partners, LP ("AMID").


The Company has granted to the participant listed below ("Participant") the Unit
purchase option described in this Grant Notice (the "Option"), subject to the
terms and conditions of the Plan and the Unit Option Agreement attached as
Exhibit A (the "Agreement"), both of which are incorporated into this Grant
Notice by reference.
Participant:
 
Regina Gregory
 
 
 
Grant Date:
 
September 19, 2016
 
 
 
Exercise Price Per Unit:
 
$13.88
 
 
 
Units Subject to the Option:
 
45,000
 
 
 
Final Expiration Date:
 
September 30 of the calendar year following the calendar year in which the
Option becomes vested and exercised in accordance with the vesting terms below.
 
 
 
Vesting Schedule:
 
Subject to the terms of the Agreements, 25% of the Option will become vested and
exercisable on the first anniversary date of this Option and the remaining 75%
will become vested and exercisable in 25% increments on each succeeding
anniversary date, subject to Participants continued employment with the Company
on such date.
 
 
 





By Participant's signature below, Participant agrees to be bound by the terms of
this Grant Notice, the Plan and the Agreement. Participant has reviewed the
Plan, this Grant Notice and the Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of the Plan, this Grant Notice and the
Agreement. Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions arising
under the Plan, this Grant Notice or the Agreement.


AMERICAN MIDSTREAM GP, LLC
 
PARTICIPANT
 
 
 
 
 
By:
 
/s/ Lynn L. Bourdon III
 
/s/ Regina Gregory
Name:
 
Lynn L. Bourdon III
 
 
Title:
 
President & CEO
 
 


























--------------------------------------------------------------------------------

EXHIBIT 10.61


Exhibit A
UNIT PURCHASE OPTION AGREEMENT


Capitalized terms not specifically defined in this Agreement have the meanings
specified in the Grant Notice or, if not defined in the Grant Notice, in the
Plan.


ARTICLE I.
GENERAL


1.1    Grant of Option. The Company has granted to Participant the Option
effective as of the grant date set forth in the Grant Notice (the “Grant Date").


1.2    Incorporation of Terms of Plan. The Option is subject to the terms and
conditions set forth in this Agreement and the Plan, which are incorporated
herein by reference. Notwithstanding any provision of the Plan to the contrary,
in no event will any amendment to the Plan materially and adversely affect the
Participant's rights with respect to the Option without the Participant's
consent. In addition, in no event will the Committee take the action described
in Section 6(h)(vii)(E) of the Plan unless, in connection with the applicable
transaction or circumstance, the Committee accelerates the vesting of the Option
and notifies and allows the Participant a reasonable period of time to exercise
the Option prior to the closing or occurrence of such transaction or
circumstance (and allows the Participant to make any applicable election with
respect to the underlying Units in such transaction or circumstance (a
"Transaction Election" )). Any accelerated vesting in connection with the
foregoing sentence may be conditioned on the closing or occurrence of the
applicable transaction or circumstance, provided that in all events the
Participant shall have the right to make any applicable Transaction Election.


ARTICLE II.
PERIOD OF EXERCISABILITY


2.1    Commencement of Exercisability. The Option will vest and become
exercisable according to the vesting schedule in the Grant Notice.


2.2    Duration of Exercisability. Any portion of the Option which vests and
becomes exercisable will remain vested and exercisable until the Option expires.
The Option will be forfeited immediately upon its expiration.


2.3    Expiration of Option. The Option may not be exercised to any extent by
anyone after, and will expire on, the final expiration date in the Grant Notice.


ARTICLE III.
EXERCISE OF OPTION


3.1    Person Eligible to Exercise. During Participant's lifetime, only
Participant may exercise the Option.


3.2    Manner of Exercise. To exercise the Option, Participant must deliver a
written exercise notice to the Company, in such form as may be prescribed by the
Committee, along with payment in full of the exercise price for the portion of
the Option being exercised in cash or by check acceptable to the Company,
provided that at Participant's election he may pay the exercise price in a
"cashless-broker" exercise through a program approved by the Company or with the
withholding of Units that would otherwise be delivered to the Participant upon
the exercise of the Option.


3.3    Partial Exercise. The Option, if exercisable, may be exercised, in whole
or in part, according to the procedures in the Plan at any time prior to the
time the Option expires, except that the Option may only be exercised for whole
Units.


3.4    Tax Withholding. To the extent that the exercise of the Option results in
the receipt of compensation by Participant with respect to which the Company or
an Affiliate has a tax withholding obligation pursuant to applicable law, unless
other arrangements have been made by Participant that are acceptable to the
Company or such Affiliate for the satisfaction of such withholding obligations,
Participant shall deliver to the Company or the Affiliate such amount of money
as the Company or the Affiliate may require to meet its withholding obligations
under such applicable law. If Participant fails to do so, the Company is
authorized to withhold from any cash or Unit remuneration (including withholding
any Units to be issued upon exercise of the Option) then or thereafter payable
to Participant any tax required to be withheld by reason of such resulting
compensation income. No Units shall be issued pursuant to this Agreement until
Participant has paid or made arrangements





--------------------------------------------------------------------------------

EXHIBIT 10.61


approved by the Company or the Affiliate to satisfy in full the applicable tax
withholding requirements of the Company or Affiliate with respect to such event.


ARTICLE IV.
OTHER PROVISIONS


4.1    Adjustments. Participant acknowledges that the Option is subject to
adjustment, modification and termination in certain events as provided in this
Agreement and the Plan.


4.2    Notices. Any notice to be given under the terms of this Agreement to the
Company must be in writing and addressed to the Company in care of the Company's
General Counsel at the Company's principal office or the General Counsel's
then-current email address or facsimile number. Any notice to be given under the
terms of this Agreement to Participant must be in writing and addressed to
Participant at Participant's last known mailing address, email address or
facsimile number in the Company's personnel files. By a notice given pursuant to
this Section, either party may designate a different address for notices to be
given to that party. Any notice will be deemed duly given when actually
received, when sent by email, when sent by certified mail (return receipt
requested) and deposited with postage prepaid in a post office or branch post
office regularly maintained by the United States Postal Service, when delivered
by a nationally recognized express shipping company or upon receipt of a
facsimile transmission confirmation.


4.3    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.


4.4    Conformity to Securities Laws. Participant acknowledges that the Plan,
the Grant Notice and this Agreement are intended to conform to the extent
necessary with all applicable laws and, to the extent applicable laws permit,
will be deemed amended as necessary to conform to applicable laws.


4.5    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement will inure to
the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in the Plan, this Agreement will be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.


4.6    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Grant Notice, this Agreement and the Option
will be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule l 6b-3) that are requirements for the application of such exemptive rule.
To the extent applicable laws permit, this Agreement will be deemed amended as
necessary to conform to such applicable exemptive rule.


4.7    Entire Agreement. The Plan, the Grant Notice and this Agreement
(including any exhibit hereto) constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof.


4.8    Agreement Severable. In the event that any provision of the Grant Notice
or this Agreement is held illegal or invalid, the provision will be severable
from, and the illegality or invalidity of the provision will not be construed to
have any effect on, the remaining provisions of the Grant Notice or this
Agreement.


4.9    Limitation on Participant's Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and may
not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant will have only the rights
of a general unsecured creditor of the Company with respect to amounts credited
and benefits payable, if any, with respect to the Option, and rights no greater
than the right to receive the Units as a general unsecured creditor with respect
to the Option, as and when exercised pursuant to the terms hereof.


4.10    Not a Contract of Employment. Nothing in the Plan, the Grant Notice or
this Agreement confers upon Participant any right to continue in the employ or
service of the Company, AMID or their Affiliates or interferes with or restricts
in any way the rights of the Company, AMID or their Affiliates, which rights are
hereby expressly reserved, to discharge or terminate the services of Participant
at any time for any reason whatsoever, with or without cause, except to the
extent expressly provided otherwise in a written agreement between the Company,
AMID or their Affiliates and Participant.





--------------------------------------------------------------------------------

EXHIBIT 10.61


4.11    Insider Trading Policy. The terms of the Company's Insider Trading
Policy with respect to Units are incorporated herein by reference.


4.12    Counterparts. The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
applicable laws, each of which will be deemed an original and all of which
together will constitute one instrument.


4.13    Modifications. Except as provided below, any modification of this
Agreement shall be effective only if it is in writing and signed by both you and
an authorized officer of the Company.


4.14    Governing Law. This grant shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of laws principles thereof.


* * * * *







